FILED
                            NOT FOR PUBLICATION                            DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10137

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00691-SRB

  v.
                                                 MEMORANDUM*
MICHAEL ANGELO ATONDO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Michael Angelo Atondo appeals from the district court’s judgment and

challenges his jury-trial conviction and 96-month sentence for conspiracy to

commit importation of marijuana, in violation of 21 U.S.C. §§ 846, 952(a),

960(a)(1), and 960(b)(2)(G); and conspiracy to possess with intent to distribute and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possession with intent to distribute marijuana, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(B)(vii), and 846. Pursuant to Anders v. California, 386
U.S. 738 (1967), Atondo’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. Atondo

has filed a pro se supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                     12-10137